Citation Nr: 0118581	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2000 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A personal hearing was held in May 2001 before the 
undersigned Board Member, sitting at the RO in New Orleans.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  Lumbosacral strain is manifested primarily by muscle 
spasms.  It is less than severe in nature.

3.  Right patellofemoral pain syndrome is manifested 
primarily by complaints of pain, impairment when using steps 
or climbing, and by tenderness on examination.  Neither 
recurrent subluxation nor lateral instability is shown.


4.  Left patellofemoral pain syndrome is manifested primarily 
by complaints of pain, impairment when using steps or 
climbing, and by tenderness on examination.  Neither 
recurrent subluxation nor lateral instability is shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no greater than 20 
percent, rating for lumbosacral strain are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2000).

2.  The criteria for a 10 percent, but no greater than 10 
percent, rating for right patellofemoral pain syndrome are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5257, 
5260, 5261 (2000).

3.  The criteria for a 10 percent, but no greater than 10 
percent, rating for left patellofemoral pain syndrome are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Lumbosacral Strain

Service connection for lumbosacral strain was granted 
effective from February 1994 and a 10 percent rating has been 
in effect since that time.  The veteran now contends, in 
essence, that his lumbosacral strain is more severe than 
currently evaluated, and that an increased rating should be 
assigned.  After a review of the evidence, the Board finds 
that his contentions are supported by the evidence, and that 
an increased evaluation to 20 percent is appropriate.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  Under the 
criteria that pertain to lumbosacral strain, the 10 percent 
rating currently in effect contemplates characteristic pain 
on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  
A rating greater than 10 percent (in this instance, a 20 
percent rating) is appropriate for lumbosacral strain that is 
manifested by muscle spasm on extreme forward bending, or a 
loss of lateral spine motion in the standing position.  

The report of the most recent VA examination of the veteran's 
lumbosacral spine, dated in November 2000, shows that his 
back was slightly tender in the lower lumbar spine, but that 
no spasm was noted.  It also shows that range of motion was 
deemed full.  Likewise, the report of an earlier VA 
examination, dated in December 1999, shows that there was 
minimal if any midline lower lumbar spine tenderness, and 
that there was no spasm or lumbar spine deformity.

In contrast, however, VA outpatient records dated between 
1998 and 2000 reflect complaints by the veteran of low back 
pain, with recommendations that he perform back exercises and 
wear a back brace when working.  In addition, the transcript 
of his May 2001 personal hearing shows that he reported 
experiencing persistent muscle spasms in his lumbar spine.  
The Board finds that this evidence, when considered in 
conjunction with benefit of the doubt provisions, warrants 
the assignment of a 20 percent rating for the veteran's 
lumbosacral strain.  In addition, a 20 percent rating 
sufficiently compensates the veteran for the functional 
impairment represented by the pain and dysfunction described 
by him at his May 2001 and September 1999 personal hearings, 
and as reflected by the reports of the outpatient treatment 
accorded him between 1998 and 2000.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (2000).

The evidence, however, does not support the assignment of a 
rating in excess of 20 percent.  Under the Schedule, a rating 
greater than 20 percent (in this instance, a 40 
percent rating) is appropriate for lumbosacral strain that is 
severe in nature, and which would be manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

The report of the November 2000 VA examination, however, 
indicates that lumbar spine range of motion was "full"; 
flexion was possible to 90 degrees, extension was possible to 
30 degrees to both the right and left, while rotation was 
possible to 45 degrees to both the right and left.  
Similarly, the report of the December 1999 VA examination 
shows that range of motion of the "knee" (apparently the 
lumbar spine) was flexion to 90 degrees extension to 40 
degrees, right and left bending to 45 degrees each and right 
and left rotation to 45 degrees each.  Neither these reports, 
nor any other medical record, show that there was listing of 
the whole spine to the opposite side, marked limitation of 
forward bending in the standing position, loss of lateral 
motion, or abnormal mobility on forced motion.  In addition, 
the medical evidence does not demonstrate that the veteran's 
lumbosacral strain is productive of any functional impairment 
that would constitute the equivalent of severe disability.

In brief, the Board finds that the evidence favors the award 
of a 20 percent rating for lumbosacral strain, but that the 
preponderance of the evidence is against the award of a 
rating greater than 20 percent for that disability.

B.  Bilateral Patellofemoral Pain Syndrome

Service connection for bilateral patellofemoral pain syndrome 
has been in effect since February 1994 and a 10 percent 
rating assigned since that time.  The veteran now contends, 
essentially, that his bilateral knee disability is more 
severe than currently evaluated, and that increased 
compensation should be awarded therefor.  The Board finds, 
after a review of the evidence, that an increased evaluation 
is appropriate; as indicated below, the Board is assigning 
separate and compensable ratings for each knee.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The severity of patellofemoral pain syndrome is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in the Schedule.  In particular, patellofemoral pain 
syndrome is rated as analogous to synovitis (38 C.F.R. 
§ 4.71a, Diagnostic Code 5020), which is rated on limitation 
of motion of the affected part as comparable to degenerative 
arthritis (Diagnostic Code 5003).

The reports of both the November 2000 and the December 1999 
VA examinations show that, on each occasion, range of motion 
for each knee was from 0 (zero) degrees to 135 degrees, as 
compared to full or normal knee range of motion of 0 (zero) 
to 140 degrees; see 38 C.F.R. § 4.71, Plate II (2000).  Knee 
flexion of 60 degrees or greater is noncompensable 
(Diagnostic Code 5260), as is knee extension limited to 5 
degrees or less (Diagnostic Code 5261).  Compensable ratings 
for either knee are not appropriate under these criteria.  
Nor is a separate rating warranted for noncompensable range 
of motion under Diagnostic Code 5003, as there is no 
radiologic findings of arthritis in either knee.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

However, the Schedule also provides for rating the severity 
of a knee disability on the basis of "other impairment," as 
manifested by recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under these 
criteria, 
slight impairment is 10 percent disabling, moderate 
impairment is 20 percent disabling, and severe impairment is 
30 percent disabling.  

The report of the November 2000 VA examination shows that the 
veteran indicated that his knees never locked or gave way, 
but that they did occasionally swell, and that he had 
problems when using stairs or climbing.  He indicated that 
there was pain that was located mainly in the middle of the 
knee, with the right knee worse than the left.  On 
examination, there was no medial or lateral collateral 
ligamentous laxity, nor was there swelling.  However, there 
was slight tenderness under the left patella, and "a little 
more tender[ness]" on the right patella.  The transcript of 
the May 2001 personal hearing shows that he cited a nagging 
pain that was worse in his right knee than in his left.  

The Board finds that the knee pain, occasional swelling, and 
tenderness described by the veteran and shown on examination 
are productive of slight disability, as exemplified by the 
functional impairment, such as problems when using stairs or 
climbing, he has indicated he experiences are contemplated by 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (This DC is not predicated on loss of range of 
motion and thus §§ 4.40 and 4.45, with respect to pain do not 
apply.)).  The assignment of a 10 percent rating for each 
knee, based on the manifestation of these symptoms, is 
accordingly appropriate.  

However, a rating in excess of 10 percent for either knee 
cannot be awarded.  As previously noted, the report of the 
November 2000 VA examination does not demonstrate the 
presence of either ligamentous laxity or instability.  
Likewise, the report of the December 1999 VA examination 
indicates that there was no ligamentous laxity, swelling, or 
patellofemoral tenderness.  While the symptoms that are shown 
to be present are considered to be productive of slight 
impairment, the fact that neither recurrent subluxation nor 
lateral instability are manifested to any degree precludes a 
finding, under Diagnostic Code 5257, that the veteran's knee 
disabilities are productive of moderate impairment.

In brief, the Board finds that the evidence favors the 
assignment of 10 percent ratings for both right and left 
patellofemoral pain syndrome.  The Board also finds, however, 
that the preponderance of the evidence is against the 
assignment of a rating greater than 10 percent for either 
knee.

C.  Duty to Assist

The Board notes that there is no issue as to substantial 
completeness of the veteran's application for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has secured all records that the veteran has 
indicated are pertinent to his claims, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed with further adjudication 
of his claims.  The veteran has not indicated that any other 
records that would be pertinent to his claims are available 
and should be obtained.  VA's duty to assist the claimant in 
this regard, accordingly, has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, with respect to these 
claims, the veteran has been accorded examinations by VA in 
order to assess his entitlement to the benefits sought.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  The Board acknowledges that the veteran 
has requested that he be accorded another VA examination for 
rating purposes.  Further examination of the veteran at this 
time, however, is not required, inasmuch as he was examined 
by VA in November 2000, and has indicated that he has not 
received treatment since that date; the findings presented in 
the report of the November 2000 examination, accordingly, 
represent the current nature and severity of the disabilities 
at issue.  The Board therefore finds that VA's obligations 
under the Veterans Claims Assistance Act of 2000 have been 
satisfied.














	(CONTINUED ON NEXT PAGE)



ORDER

A 20 percent, but no greater than 20 percent, rating for 
lumbosacral strain is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

A 10 percent, but no greater than 10 percent, rating for 
right patellofemoral pain syndrome is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  

A 10 percent, but no greater than 10 percent, rating for left 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

